Claimant, a mechanic, was injured in the course of his employment, March 3, 1925. An automobile spring slipped and struck him on the shin. Claimant suffered a chronic osteomyelitis of the leg. He received compensation for temporary total disability up to December, 1931; it was then found, on later hearings, that he was suffering from an active condition of osteomyelitis, productive of chills and fever, pain, and affecting the abdomen and causing headaches, and *854that the infection of the running sore found its way into the blood stream with the result tliat he was permanently partially disabled. The finding that he was thirty-five per cent disabled is abundantly shown in the evidence. Award unanimously affirmed, with eqsts to the State Industrial Board. Present — Hill, p. J., Rhodes, McNamee, Grapsgr and Heffeman, JJ.